Citation Nr: 1729408	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-20 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for coronary artery disease, status post coronary artery bypass graft, from November 26, 2004 to August 6, 2007; greater than 30 percent from August 7, 2007, to December 28, 2010; and greater than 60 percent from December 29, 2010.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1968 to October 1970, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma.  Jurisdiction over the appeal is with the RO in Montgomery, Alabama.

The Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of the hearing is of record.  

This Board remanded the appeal in April 2015 and it is again REMANDED to the Agency of Original Jurisdiction (AOJ).  

REMAND

In the April 2015 remand, the Board directed the AOJ to obtain updated treatment records and afford the Veteran an updated VA examination.  

The AOJ thereafter initiated requests for examinations at the Birmingham VA Medical Center (VAMC) in January and March 2016; however, the AOJ cancelled each of those requests.  In cancelling the first request, the AOJ noted that the "Veteran refused exam."  See February 11, 2016 Exam Request.  In this regard, a February 3, 2016 treatment note from the Birmingham VAMC indicates that the Veteran requested that his exam be "sent back," as he could not travel to Birmingham due to his just being released from the hospital and being unable to drive.  A March 9, 2016 treatment note states that the Veteran did not want to cancel his examination, but he could not drive to it and had nobody to bring him there.  However, in cancelling the second examination, the AOJ indicated that the examination was "requested at different location."  See March 17, 2016 Exam Request.  Moreover, the AOJ initiated a third examination request that same day with the Central Alabama Health Care System.  See March 17, 2016 VA 21-2507a.  The outcome of that particular examination request is not documented.  The May 2016 Supplemental Statement of the Case is of no assistance in this regard, as it notes that the Veteran did not report for his requested examination, citing the first and second examination cancellations with no discussion of the third unfulfilled examination requested initiated at a different facility.  

Given these facts, the Board is unable to conclude that the Veteran failed to report for his scheduled examination, and remand is necessary to schedule him for another one.  He should also be offered another opportunity to provide a release for the AOJ to obtain relevant private treatment records, and updated VA treatment records should also be secured.  Finally, action on the TDIU claim is deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain all outstanding private treatment records, including records from Dr. McBride and Heart South (see Board Hearing Transcript at 5), and any other non-VA providers identified.  

2.  Obtain all outstanding VA treatment records.

3.  Then schedule the Veteran a VA examination at either the Birmingham VAMC or Central Alabama Health Care System (Montgomery), per his preference, to determine the precise nature and severity of his coronary artery disease, status post coronary artery bypass graft.  The entire claims file, to include a complete copy of this REMAND must be made available to the examiner, and all findings reported in detail.  The examiner is requested to describe how the symptoms of his coronary artery disease affect his occupational functioning.  

4.  Then, after taking any additional development deemed necessary, readjudicate the Veteran's claims.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

